 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PLANNED PARENTHOOD                               No. 2:19-mc-0056 TLN DB
      FEDERATION OF AMERICA, et al.,
12

13                       Plaintiff,                    ORDER
14           v.
15    CENTER FOR MEDICAL PROGRESS, et
      al.,
16

17                       Defendants.
18

19          Plaintiff’s motion to compel is noticed for hearing before the undersigned on September

20   13, 2019, pursuant to Local Rule 302(c)(1). (ECF Nos. 1 & 8.) Pursuant to Local Rule 251(a), a

21   Joint Statement re Discovery Disagreement was to be filed “at least seven (7) days” prior to the

22   September 13, 2019 hearing. The time for filing a Joint Statement has passed and no Joint

23   Statement was filed. Upon the failure to timely file a Joint Statement “[t]he hearing may be

24   dropped from the calendar without prejudice[.]” Local Rule 251(a).

25   ////

26   ////

27   ////

28   ////
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 27, 2019 motion to

 2   compel (ECF No. 1) is denied without prejudice to renewal and the September 13, 2019 hearing

 3   vacated.

 4   DATED: September 9, 2019                           /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
